Appellant takes exception to the action of this court in remanding the case for further proceedings and urges that under the terms of the contract "retention or possession (of the tractor) for more than six days after the first day's use of such machinery . . . shall be construed as conclusive evidence that the warranty has been fulfilled, and that the company is hereby released from all further warranty except as to defective parts." And therefore plaintiff was released "from all warranties other than the express warranty as to defective parts" because the property had been retained and kept in the possession "for more than six days after the first day's use of *Page 304 
such machinery." The portion of the contract involved in this contention is set out in the main opinion. The "retention or possession for more than six days" is by contract conclusive evidence that the warranty is fulfilled, and by contract the company is released from any warranty except the one set forth. But § 5991a of the Compiled Laws being § 1 of chapter 238 of the Session Laws of 1919 (quoted in the main opinion) gives the purchaser a "reasonable time" to inspect the goods. § 5993a says:
"Any provision in any written order or contract of sale, or other contract which is contrary to any of the provisions of this act is hereby declared to be against public policy and void."
And § 5991a is one "of the provisions of this act." Hence it is a part of the contract. This statute does not make rescission the sole method for securing right. The "reasonable time" specified therein is not for the purpose of rescission only. It is true the purchaser may so act that he loses his right to rescind; but he does not necessarily lose his right to retain the machinery, and sue for damages. While § 6002a69 specifies the "remedies for breach of warranty" making provision for rescission, and says at subdiv. 2 "when the buyer has claimed and been granted a remedy in any one of these ways no other remedy can thereafter be granted" yet it also makes provision for retention of the goods and a suit for "damages for the breach of warranty." In this case while the buyer claimed the remedy of rescission he has not beengranted the remedy. Hence he is not necessarily barred from bringing a suit for damages. We are not saying the buyer may do so in this case; nor are we saying he is precluded from doing so. The petition for rehearing and modification is denied.
NUESSLE, Ch. J., and BURKE, BIRDZELL, and CHRISTIANSON, JJ., concur. *Page 305